internal_revenue_service department of the treasury significant index nos and washington dc no person to contact telephone number refer reply to t ep ra t a2 date aug legend company a plan x plan y this is in response to your letter of date as modified by your letter of date in which you seek a ruling on behalf of company a for which you are the authorized representative concerning the excise_tax imposed by sec_4980 of the internal_revenue_code hereinafter the code facts company a sponsors plan x and plan y for its eligible employees plan x a noncontributory defined_benefit_plan was established effective date to provide retirement benefits for its employees it has been amended and restated a number of times and there was a restatement as of date it has been accorded qualified status under sec_401 of the code plan y a defined_contribution_plan of the k profit-sharing type was established effective date and provides for employer discretionary profit-sharing contributions employee k salary deferrals employee matching_contributions and qualified non-elective discretionary employer contributions eligibility requirements for participation are the attainment of age and the completion of one year_of_service plan y was amended and restated as of date it has been accorded qualified status under sec_401 of the code js it is proposed to terminate plan x and transfer some of the excess_assets of plan x to plan y upon the termination of plan x in order to accomplish this plan x was amended on date to provide that percent of the excess_assets remaining in plan x after the satisfaction of all benefit liabilities of plan x will be transferred to plan y and to provide that the remaining percent of such excess_assets will revert to company a prior to the proposed transfer of assets from plan x to plan y plan y was amended to provide for a suspense_account to hold the amounts to be transferred and to provide for the allocation of amounts in such suspense_account including interest_income thereon to be used to fund the matching and employer discretionary profit sharing contributions for participants in plan y with this allocation from the suspense_account taking place no less rapidly than tatably over the seven-plan-year period beginning in the year of transfer the minimum amount to be allocated each plan_year is to be determined by multiplying the amount in the suspense_account as of the first day of the plan_year by a fraction the numerator of which is one and the denominator of which is the number of years remaining in the seven-plan-year period one hundred percent of the active participants in plan x who remain in the employ of company a are to be active participants in plan y as of the date the excess_assets are transferred twenty-five percent of the excess_assets in plan x will be transferred to plan y and the remaining percent will revert to company a rulings requested the transfer of percent of the excess_assets from plan x to a suspense_account in plan y will not affect the tax-qualified status of plan x under sec_401 of the code plan y will constitute a replacement plan within the meaning of sec_4980 of the code and the transfer of percent of the excess_assets of plan x to pian y will not affect the qualified status of plan y under sec_401 of the code twenty-five percent of the excess_assets of plan x transferred from plan x to plan y will not be included in the gross_income of company a in the year of transfer no deduction will be allowable with tespect to the transfer of percent of the excess_assets of plan x the transfer of percent of the excess_assets of plan x to plan y will not be treated as an employer_reversion under sec_4980 of the code there will be no excise_tax imposed on the assets so transferred and the excise_tax on the remaining excess_assets of plan x reverting to company a will be percent law sec_4980 of the code provides for the imposition of a tax on the amount of any employer_reversion from a qualified_plan sec_4980 of the code provides for the percent in sec_4980 of the code to be increased to percent unless the employer establishes or maintains a qualified_replacement_plan which meets the following conditions generally described as at least percent of those who were active participants in the terminated plan and who remain as employees of the employer after the plan termination become active participants in the replacement plan a direct transfer from the terminated plan to the replacement plan is made before any employer_reversion and the amount of such transfer is generally percent of the maximum amount which the employer could receive as an employer_reversion on this basis the amount of such transfer is not includible in the gross_income of the employer and no deduction is allowable with respect to such transfer the amount transferred is allocated to the accounts of the participants in the replacement plan in the plan_year of the transfer or is credited to a suspense_account and allocated from such account no less rapidly than ratably over the seven-plan-year period beginning with the year of the transfer analysis and conclusions first we consider whether plan y is a qualified_replacement_plan within the meaning of sec_4980 of the code there are three requirements set forth in subparagraphs a b and c of the aforementioned section of the code that need to be satisfied as to a the participation requirement it is noted that of the active participants in plan x who remain in the employ of company a will contime to be active participants in plan y therefore this requirement is satisfied as to b the asset transfer requirement since a direct transfer of of the excess_assets in plan x is to be made to plan y before the reversion of the remaining to company a takes place this requirement is satisfied as to c the allocation requirement the stipulation that the finds once transferred to the suspense_account in plan y will be allocated to participants' accounts no less rapidly than ratably over a seven-plan-year period satisfies these requirements accordingly we conclude that plan y is a qualified_replacement_plan within the meaning of sec_4980 of the code with respect to the specific rulings requested we conclude the following the transfer of percent of the excess_assets from plan x to a suspense_account in plan y with the remaining excess_assets of plan x reverting to company a will not by itself affect the tax-qualified status of plan x under sec_401 of the code plan y will constitute a qualified_replacement_plan with the meaning of sec_4980 of the code and the transfer of percent of the excess_assets in plan x to a suspense_account in plan y will not affect the tax-qualified status of plan y under sec_401 of the code the percent of the excess_assets in plan x that are to be transferred to a suspense_account in plan y will not be included in the gross_income of company a in the year of transfer no deduction will be allowable with respect to the transfer of percent of the excess_assets of plan x the transfer of percent of the excess_assets of plan x will not be treated as an employer_reversion under sec_4980 of the code there will be no excise_tax imposed on the assets so transferred and the excise_tax on the excess_assets of plan x that revert to company a will be percent _ this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent sincerely yours wathen d gren martin l pippins manager employee_plans actuarial group tax_exempt_and_government_entities_division
